In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from so much of an order of the Supreme Court, Westchester County (Rudolph, J.), entered September 19, 2002, as denied that branch of its motion which was to compel the defendant U.S. Alliance Federal Credit Union to release to it the proceeds of a certain account referred to as the “Sales Proceeds Account.”
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the plaintiff’s contention, the Supreme Court properly denied that branch of its motion which was to compel the defendant U.S. Alliance Federal Credit Union (hereinafter the Credit Union) to release to it the proceeds of a certain account held by the Credit Union referred to as the “Sales Proceeds Account.”
The Supreme Court properly determined that the clear and unambiguous provision of an order of the Bankruptcy Court for the Southern District of New York dated February 23, 1999, barred the relief sought by the plaintiff herein, until after resolution of the seminal issues in the instant litigation (see West, Weir & Bartel v Carter Paint Co., 25 NY2d 535, 540 [1969]; AFBT-II, LLC v Country Vil. on Mooney Pond, 305 AD2d 340 [2003]). Santucci, J.P., S. Miller, McGinity and Schmidt, JJ., concur.